DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 13-17, 20, and 22-25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 20140277013) [hereinafter Sepetka] in view of Marks et al. (US 20130030461) [hereinafter Marks].
Regarding claim 1, Sepetka discloses an obstruction removal device (abstract) comprising:
a catheter (18) having a lumen and a distal portion configured to be positioned adjacent to a thrombus in a blood vessel (Fig. 30; para. 0088); an elongated member (16) configured to be electrically coupled to a first terminal of a power supply and to be slidably advanced through the catheter lumen (Fig. 30; para. 0088); 
a distal element (12) coupled to the distal portion of the elongated member (16), an electrode (36) configured to be electrically coupled to a second terminal of the power supply (para. 0088), wherein the distal element (12) is configured to expand from a constrained state to an expanded state (para. 0086).
Para. 0051 of Sepetka discloses that there are two possible retriever configurations, one comprising a tubular body (Figs. 1-2) or one comprising engaging members (Figs. 3-4, 26-28), wherein the retriever comprising the engaging members further comprise an expandable mesh (on distal portion (402) shown in Fig. 26-28; para. 0083) and an attachment portion (including 307, 308, 309 shown in Fig. 25; para. 0074 and proximal portion (401) shown in Fig. 26) configured to electrostatically engage with the thrombus (para. 0088), the attachment portion comprising at least a portion of the expandable mesh (Fig. 26; para. 0079), and the mesh forms a closed, globular shape in the expanded state (para. 0083; Fig. 28). The embodiment of Fig. 30 does not expressly disclose which retriever structure is used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure of the retriever in the embodiment of Fig. 30 for the retriever structure comprising the engaging members in the embodiment of Figs. 26-28 for the purpose of capturing clot material, particularly since Sepetka teaches the engaging member structure or the tubular structure as options for the retriever configuration. The substitution of one known element for another would have yielded predictable results, namely a way of treating an obstruction in a blood vessel. 
[Note: Although Sepetka does not expressly state that the device shown in embodiment of Fig. 30 electrostatically engages the thrombus in the same manner as the instant application. The embodiment of Fig. 30 discloses and illustrates the catheter (18) and the pusher 16 [which is connected to retriever (12)] having opposing charges used in combination with the retriever to capture clot material (para. 0086). Since Applicants device also utilizes oppositely charged elements in combination with a retrieval element to attract and capture thrombi via. electrostatic charge, the device of Sepetka is also capable of electrostatically engaging thrombi due to the opposing charges.]
However, the embodiment of Fig. 30 fails to disclose an interventional element having a proximal end portion affixed to a distal portion of the elongated member and a free distal end, the interventional element comprising an expandable, longitudinally open tubular mesh configured to engage with thrombus; wherein the distal element (12) is coupled to the distal portion of the elongated member (16) at a position distal to the distal end of the interventional element. 
Marks in the same field of endeavor teaches an intravascular thrombus removal device (Fig. 7A) comprising an interventional element 60 having a proximal end portion 42 affixed to [or attached to] a distal portion of an elongated member 10 and a free distal end (Fig. 7A; para. 0135), the interventional element 60 comprising an expandable, longitudinally open tubular mesh (Fig. 8; para. 0096) configured to engage with thrombus (Fig. 8); wherein a distal element (90) is coupled to the distal portion of the elongated member 10 at a position distal to the distal end of the interventional element 60 (Fig. 7A-B) for the purpose of improving the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102) [note: under the broadest reasonable interpretation, “affix” is defined as “to attach in any way”; see attached definition from Merriam-Webster]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 in Sepetka to include the interventional element (proximal engaging element) of Marks in order to improve the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102). 
Regarding claim 14, Sepetka discloses an obstruction removal device (abstract) comprising:
a current generator (para. 0020); 
an elongated member (16) (Fig. 30; para. 0088), the elongated member (16) configured to be slidably advanced through a blood vessel to a deployment site adjacent a thrombus (Fig. 30; para. 0086 and 0088); and 
a distal element (12) coupled to a distal portion of the elongated member (16) (Fig. 30), such that the distal element is in electrical communication with the current generator (Fig. 30; para. 0088), wherein the distal element (12) is configured to expand from a constrained state to an expanded state (para. 0086).
Para. 0051 of Sepetka discloses that there are two possible retriever configurations, one comprising a tubular body (Figs. 1-2) or one comprising engaging members (Figs. 3-4, 26-28), wherein the retriever comprising the engaging members further comprise an expandable mesh (on distal portion (402) shown in Fig. 26-28; para. 0083) and an attachment portion (including 307, 308, 309 shown in Fig. 25; para. 0074 and proximal portion (401) shown in Fig. 26) configured to electrostatically engage with the thrombus (para. 0088), the attachment portion comprising at least a portion of the expandable mesh (Fig. 26; para. 0079), and the mesh forms a closed, globular shape in the expanded state (para. 0083; Fig. 28). The embodiment of Fig. 30 does not expressly disclose which retriever structure is used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure of the retriever in the embodiment of Fig. 30 for the retriever structure comprising the engaging members in the embodiment of Figs. 26-28 for the purpose of capturing clot material, particularly since Sepetka teaches the engaging member structure or the tubular structure as options for the retriever configuration. The substitution of one known element for another would have yielded predictable results, namely a way of treating an obstruction in a blood vessel. 
 [Note: Although Sepetka does not expressly state that the device shown in embodiment of Fig. 30 electrostatically engages the thrombus in the same manner as the instant application. The embodiment of Fig. 30 discloses and illustrates the catheter (18) and the pusher 16 [which is connected to retriever (12)] having opposing charges used in combination with the retriever to capture clot material (para. 0086). Since Applicants device also utilizes oppositely charged elements in combination with a retrieval element to attract and capture thrombi via. electrostatic charge, the device of Sepetka is also capable of electrostatically engaging thrombi due to the opposing charges.]
However, the embodiment of Fig. 30 fails to disclose an interventional element having a proximal end portion affixed to a distal portion of the elongated member and a free distal end, the interventional element comprising an expandable, longitudinally open tubular mesh configured to engage with thrombus; wherein the distal element (12) is coupled to the distal portion of the elongated member (16) at a position distal to the distal end of the interventional element. 
Marks in the same field of endeavor teaches an intravascular thrombus removal device (Fig. 7A) comprising an interventional element 60 having a proximal end portion 42 affixed to [or attached to] a distal portion of an elongated member 10 and a free distal end (Fig. 7A; para. 0135), the interventional element 60 comprising an expandable, longitudinally open tubular mesh (Fig. 8; para. 0096) configured to engage with thrombus (Fig. 8); wherein a distal element (90) is coupled to the distal portion of the elongated member 10 at a position distal to the distal end of the interventional element 60 (Fig. 7A-B) for the purpose of improving the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102) [note: under the broadest reasonable interpretation, “affix” is defined as “to attach in any way”; see attached definition from Merriam-Webster]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 in Sepetka to include the interventional element (proximal engaging element) of Marks in order to improve the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102). 
Regarding claim 22, Sepetka discloses an obstruction removal device (abstract) comprising:
an elongated member (16) configured to be slidably advanced through a corporeal lumen (Fig. 30; para. 0086), the elongated member (16) configured to be electrically coupled to a first electrical terminal of a current generator (Fig. 30; para. 0088);  -118-Attorney Docket No. C00018432.US03Fortem Reference No. MDTNV.171A3
a delivery electrode (electrode with a negative charge utilized within retriever 12 via. pusher 16) (para. 0088) comprising a distal element (12) coupled to a distal portion of the elongated member (16) (Fig. 30), wherein the distal element (12) is configured to expand from a constrained state to an expanded state (para. 0086); and 
a return electrode (36) configured to be electrically coupled to a second terminal of the current generator (Fig. 30; para. 0088). 
Para. 0051 of Sepetka discloses that there are two possible retriever configurations, one comprising a tubular body (Figs. 1-2) or one comprising engaging members (Figs. 3-4, 26-28), wherein the retriever comprising the engaging members further comprise an expandable mesh (on distal portion (402) shown in Fig. 26-28; para. 0083) and an attachment portion (including 307, 308, 309 shown in Fig. 25; para. 0074 and proximal portion (401) shown in Fig. 26) configured to electrostatically engage with the thrombus (para. 0088), the attachment portion comprising at least a portion of the expandable mesh (Fig. 26; para. 0079), and the mesh forms a closed, globular shape in the expanded state (para. 0083; Fig. 28). The embodiment of Fig. 30 does not expressly disclose which retriever structure is used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure of the retriever in the embodiment of Fig. 30 for the retriever structure comprising the engaging members in the embodiment of Figs. 26-28 for the purpose of capturing clot material, particularly since Sepetka teaches the engaging member structure or the tubular structure as options for the retriever configuration. The substitution of one known element for another would have yielded predictable results, namely a way of treating an obstruction in a blood vessel.  
[Note: Although Sepetka does not expressly state that the device shown in embodiment of Fig. 30 electrostatically engages the thrombus in the same manner as the instant application. The embodiment of Fig. 30 discloses and illustrates the catheter (18) and the pusher 16 [which is connected to retriever (12)] having opposing charges used in combination with the retriever to capture clot material (para. 0086). Since Applicants device also utilizes oppositely charged elements in combination with a retrieval element to attract and capture thrombi via. electrostatic charge, the device of Sepetka is also capable of electrostatically engaging thrombi due to the opposing charges.]
However, the embodiment of Fig. 30 fails to disclose an interventional element having a proximal end portion affixed to a distal portion of the elongated member and a free distal end, the interventional element comprising an expandable, longitudinally open tubular mesh configured to engage with thrombus; wherein the distal element (12) is coupled to the distal portion of the elongated member (16) at a position distal to the distal end of the interventional element. 
Marks in the same field of endeavor teaches an intravascular thrombus removal device (Fig. 7A) comprising an interventional element 60 having a proximal end portion 42 affixed to [or attached to] a distal portion of an elongated member 10 and a free distal end (Fig. 7A; para. 0135), the interventional element 60 comprising an expandable, longitudinally open tubular mesh (Fig. 8; para. 0096) configured to engage with thrombus (Fig. 8); wherein a distal element (90) is coupled to the distal portion of the elongated member 10 at a position distal to the distal end of the interventional element 60 (Fig. 7A-B) for the purpose of improving the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102) [note: under the broadest reasonable interpretation, “affix” is defined as “to attach in any way”; see attached definition from Merriam-Webster]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 in Sepetka to include the interventional element (proximal engaging element) of Marks in order to improve the ability to engage/capture a clot more firmly by holding it with two engaging elements instead of one (para. 0102). 
Regarding claims 2, 15, and 23, Modified Sepetka discloses wherein at least part of the attachment portion (307-309) extends along the elongated member (310/16)) (Fig. 25; para. 0073-74).
Regarding claims 3, 16, and 24, Modified Sepetka discloses wherein at least part of the attachment portion i.e. 307 and 309 extends along the elongated member (310/16) proximal of the of the distal element (Fig. 25).
Regarding claims 4, 17, and 25, Modified Sepetka discloses wherein the attachment portion is configured to function as an electrode surface (para. 0074, 0083-0084 and 0088) [note: components forming the attachment portion are formed from metallic materials and therefore are capable of functioning as an electrode surface in combination with embodiment of Fig. 30 which discloses that the pusher (16) comprises an electrode with a negative charge].
Regarding claim 20, Modified Sepetka discloses a return electrode (36) (Fig. 30) in electrical communication with current generator (para. 0088).
Regarding claim 28, Modified Sepetka discloses a catheter (18) configured to slidably receive the elongated member therethrough (Fig. 30; para. 0088).
Regarding claims 13 and 30, Modified Sepetka discloses wherein the attachment portion comprises a coil (309) proximal to the distal element (Fig. 25).
Claims 5-11, 18-19, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 20140277013) [hereinafter Sepetka] and Marks et al. (US 2013003046) [hereinafter Marks] in view of Taff et al. (US 20180116717) [hereinafter Taff ‘717].
Regarding claims 5, 18, and 26, Modified Sepetka discloses all of the limitations set forth above in claim 1 including, a retriever comprising engaging members, wherein the engaging members further comprise an expandable mesh (para. 0083) and an attachment portion (including 307, 308, 309 shown in Fig. 25; para. 0074 and proximal portion (401) shown in Fig. 26) configured to electrostatically engage with the thrombus (para. 0088). However, Modified Sepetka fails to disclose wherein the attachment portion defines a conductivity gradient as the attachment portion extends along a proximal-to-distal direction.
Taff ‘717 teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising a second outer electrode (26) in the shape of a coil wherein the middle portion (44) of the second, helical, electrode has a maximum radius relative to the proximal and distal portions of the second electrode (para. 0091) (Fig. 4); wherein the proximal and distal portions (44) of the second electrode (26) is covered by an insulating material (para. 0091). The absence of insulating material on the middle portion of the second electrode causes a concentration of electrical current/charge in that area and thereby causing a conductivity gradient. Note: the term “gradient” is interpreted as a change in the value of a quantity (such as thickness or concentration of material/coating) over a distance (see definition of “gradient” in Merriam-Webster Dictionary [https://www.merriamwebster.com/dictionary/gradient#:~:text=1a%20%3A%20the%20rate%20of,part%20sloping%20upward%20or%20downward]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging members of the proximal portion of the distal element which forms the a portion of the attachment portion in Modified Sepetka to include insulating material on each of the proximal and distal ends, thereby leaving the portion with the maximum diameter i.e. the middle portion exposed, as taught by Taff ‘717, in order to create a conductivity gradient by having an uninsulated middle portion which would concentrate the electrical current and charge to that area and further enhance the attraction of thrombi to the middle portion of engaging members (para. 0093 and 0094). 
Regarding claim 6, Modified Sepetka discloses wherein the conductivity gradient comprises an increase in conductivity from the proximal, insulated, end (42) to the middle, conductive, portion (44) as the attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claim 7, Modified Sepetka discloses wherein the conductivity gradient comprises a decrease in conductivity from the middle, conductive, portion (44) to the distal, insulated, end (42) as the attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claims 8, 19, and 27, Modified Deshpande discloses wherein the attachment portion is configured to define a charge density gradient [due to the conductivity gradient disclosed above in claims 15, 18, and 26] as the attachment portion extends along a proximal-to-distal direction.
Regarding claim 9, Modified Sepetka discloses wherein the charge density gradient comprises an increase in charge density from the proximal, insulated, end (42) to the middle, conductive, portion (44) as attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claim 10, Modified Sepetka discloses wherein the charge density gradient comprises a decrease in charge density from the middle, conductive, portion (44) to the distal, insulated, end (42) of the coil (26) as attachment portion extends distally (see Fig. 4 of Taff ‘717).
Regarding claim 11, Modified Sepetka discloses all of the limitations set forth above in claim 1, including, a retriever comprising engaging members, wherein the engaging members further comprise an expandable mesh (para. 0083) and an attachment portion (including 307, 308, 309 shown in Fig. 25; para. 0074 and proximal portion (401) shown in Fig. 26) configured to electrostatically engage with the thrombus (para. 0088). Modified Sepetka further discloses that the attachment portion is made from conductive material (para. 0074, 0083-0084 and 0088). However, Modified Sepetka fails to disclose wherein the attachment portion is at least partially coated with a conductive material.
Taff ‘717 further teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising a coiled electrode coated with a conductive material (para. 0068 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the attachment portion in Modified Sepetka to include the electrically conducting coating of Taff ‘717 in order to yield the predictable result of further increasing the electrical conductivity of the electrode in order to attract thrombi (para. 0048, 0049 and 0068). 
Regarding claim 21, Modified Sepetka discloses all of the limitations set forth above in claim 20, including a return electrode (36) (Fig. 30) in electrical communication with current generator (para. 0088). Modified Sepetka further discloses wherein the return electrode (36) comprises a conductive tube (18) electrically coupled to the current generator (para. 0088), the conductive tube having a proximal portion, a distal portion, and a lumen extending therethrough (Fig. 30); the elongated member (16) extends through the conductive tube (18) lumen (Fig. 30; para. 0088), and the distal element (12) is in electrical communication with the elongated member (16) (Fig. 30; para. 0088).
 However, Modified Sepetka fails to disclose an insulating material disposed between the conductive tube and the elongated member, the insulating material extending from the proximal portion of the conductive tube to the distal portion of the conductive tube.
Taff ‘717 further teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising an insulating material (32) disposed between an conductive tube (26) and an elongated member (3) (Fig. 3; para. 0074, 0076 and 0079), the insulating material (32) extending from the proximal portion of the conductive tube (26) to the distal portion of the conductive tube (26) (para. 0079) for preventing unwanted electrical contact between the conductive tube and the electrode on the elongated member (para. 0056 and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the conductive tube of Modified Sepetka to include the insulative material of Taff ‘717 in order to prevent unwanted electrical contact between the conductive tube and the electrode on the elongated member (para. 0056 and 0074).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 20140277013) [hereinafter Sepetka], Marks et al. (US 2013003046) [hereinafter Marks], and Taff et al. (US 20180116717) [hereinafter Taff ‘717] and in further view of Hyatt et al. (US 8965534) [hereinafter Hyatt].
Regarding claim 12, Modified Sepetka discloses all of the limitations set forth above in claim 11, including an attachment portion coated in electrically conductive material (para. 0068 and 0069 of Taff ‘717).  However, Modified Sepetka fails to disclose wherein the conductive material has a varying thickness or concentration over the attachment portion.
Hyatt teaches a medical apparatus comprised of an electrode that is coated with a conductive coating wherein the conductive coating has a variable thickness such that the coating is thickest at its center and thins at the edges for the purpose of decreasing the current density at the perimeter of the electrode (col. 9 lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the conductive coating of the attachment portion in Modified Sepetka to have a conducting coating that is thicker in the middle and thins out along the edges as taught by Hyatt in order to have a thicker conductive coating at the middle portion of the coil which would increase the electrical current density and concentrate the electrical charge in that area (col. 9 lines 10-18), thereby increasing the efficiency of attracting thrombi.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US 20140277013) [hereinafter Sepetka], Marks et al. (US 2013003046) [hereinafter Marks] and in view of Taff et al. (US 20180116717) [hereinafter Taff ‘717] and in further view of Taff et al. (US 20190262069) [hereinafter Taff ‘069].
Regarding claim 29, Modified Sepetka discloses all of the limitations set forth above in claim 28, including a catheter (18) configured to slidably receive the elongated member therethrough (Fig. 30; para. 0088). However, Modified Sepetka fails to disclose a suction source configured to supply negative pressure through the catheter to aspirate a region adjacent to a distal portion of the catheter.
	Taff ‘069 teaches a thrombectomy system in the same field of endeavor for removal of a thrombus using electrostatic forces comprising a catheter (not shown) having a lumen (for apparatus (20) to translate therein (Fig. 1) (para. 0102)) and a distal portion configured to be positioned adjacent to a thrombus in a blood vessel when apparatus (20) is being delivered (para. 0102) and a suction source configured to supply negative pressure through the catheter to aspirate a region adjacent to a distal portion of the catheter (para. 0101 and 0102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter in Modified Sepetka to include the suction source of Taff ‘069 in order to aspirate any detached portion of the thrombus (para. 0101 and 0102).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771